                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,              :
                                        :
       Plaintiff,                       :            No. 3:14-CR-225 (VLB)
                                        :
       v.                               :
                                        :               May 28, 2019
 GONZALEZ,                              :
                                        :
       Defendant.                       :
                                        :
                                        :


   ORDER ON MOTION FOR RECOMMENDATION OF SENTENCE REDUCTION

      Defendant Marlon Gonzalez (“Defendant” or “Mr. Gonzalez”) has moved the

Court to recommend that he be permitted to participate in the half-way house

component of the Bureau of Prisons (“BOP”) RDAP Program. The Defendant

completed the portion of the program conducted in the prison facility, but is

ineligible to participate in the halfway house component of the program because

BOP policy prohibits participation by individuals like Mr. Gonzalez whose offense

conduct involved a firearm.

      The   Court   lacks   authority   to   order    the   BOP   to   make   such a

recommendation. Pursuant to 18 U.S.C. § 3621(e)(2)(B), BOP has discretion

regarding whether a one-year reduction should be granted. BOP has sole and

exclusive authority to design and determine the eligibility of its correctional

programs. In Lopez v. Davis, the Supreme Court held that BOP “may categorically

exclude prisoners based on their preconviction conduct. . . . [and it] reasonably

concluded that an inmate’s prior involvement with firearms, in connection with
commission of a felony, suggests his readiness to resort to life-endangering

violence and therefore appropriately determines the early release decision.” 531

U.S. 230, 244 (2001). BOP has the authority to deny Mr. Gonzalez participation in

the halfway house component of RDAP because of his prior involvement with

firearms.

      The presentence report, which was forwarded to the BOP, details Mr.

Gonzalez’s lengthy, persistent and excessive marijuana use and the failure of other

programs to meet his recovery needs. It also describes the offense conduct. BOP

is in the best position, especially now during the opioid epidemic which

undoubtedly poses strains on its resources to meet the correctional needs of

inmates suffering addiction to deadly substances, to determine eligibility to

participate in RDAP. The Court has no authority, nor does it have the information

necessary, to determine who is most deserving of admission to the RDAP

program. For these reasons, Defendant’s Motion is DENIED.




                                            IT IS SO ORDERED.
                                            ________/s/_____________
                                            Hon. Vanessa L. Bryant
                                            United States District Judge



Dated at Hartford, Connecticut: May 28, 2019.
